LEMMON, Judge
(concurring).
The Committee is vested with the sole authority to decide on the qualifications of a candidate, a decision which is then reviewable by the courts. When no suit was brought to review the Committee decision, that decision became binding on the candidate, and the courts then (if not before) lacked jurisdiction over the matter.
Therefore, when Judge Dowling rendered his judgment granting an injunction on September 29, 1971, he was completely without jurisdiction to do so, and the judgment must be annulled.
This is the extent to which this court can properly inquire. I do not believe we should determine, or even inquire into, any phase of the validity of the declaratory judgment rendered by Judge Shortess or of the September 17 order rendered by Judge Garvey.
Boesch’s right to rely on the declaratory judgment or the September 17 order should properly have been asserted on an appeal from the Committee decision. Not having appealed, Boesch cannot now indirectly raise objections to the Committee decision.